Case 2:20-cv-00966-NR Document 87 Filed 07/14/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF PENNSYLVANIA

 

DONALD J. TRUMP FOR : Case No 2:20-cv-00966-NR
PRESIDENT, INC., et al., :
Electronically Filed

Plaintiffs,
vs.
KATHY BOOCKVAR, et al.,

Defendants.

ENTRY OF APPEARANCE

TO THE CLERK OF COURT:

Kindly enter the appearance of the undersigned counsel on behalf of Defendant Beaver
County Board of Elections in the above-captioned matter.

Dated: July 14, 2020

Respectfully submitted,

s/ Nathan A. Morgan
Nathan A. Morgan, Esquire
PA ID No. 202885

nhmorgan @beavercounty pa.gov

Garen Fedeles, Esquire
PAID No. 203282
gfedeles@beavercountypa.gov

Attorneys for Defendant,
Beaver County

810 Third Street
Beaver, PA 15009

724-770-4444 (Telephone)
724-773-7268 (Facsimile)
Case 2:20-cv-00966-NR Document 87 Filed 07/14/20 Page 2 of 2

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing document
has been served upon all counsel of record on this 14" day of July, 2020, via the U.S. Western

District Court’s electronic case filing system.

s/ Nathan A. Morgan
Nathan A. Morgan, Esquire
Attorney for Defendant, Beaver County
